DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.
 Drawings
The drawings were received on 21 April 2022.  These drawings are unacceptable. The drawings contain new matter as Figure 4 shows relationships of components that was not described in the specification as originally filed.  Figure 4 cannot be entered as the entire arrangement shown would be considered as new matter as there is no disclosed relationship to these components with respect to the present invention. All disclosure as to the arrangement of components is in relationship to a discussion of prior art type devices, and thus the arrangement of the components as shown for the present invention is not disclosed and thus cannot be accurately or adequately depicted as shown in figure 4.  For example, the contact element in figure 4 has no separation regions at all and it is not clear how magnetic element 20 is mounted in relation to anything nor how it can move, based on the figure provided. There is no magnetic element shown in figure 5 thus how the deflection with relationship to a magnetic element I shown is not clear and if Figure 5 corresponds to Figure 4, then Figure 5 should be deflected downward, as the magnetic element in Figure 4 is shown below the substrate and thus a deflection would be downward, not upward. A magnetic element would be needed to be shown in figure 5 regardless.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two cheeks of the wedge-shaped tapers are configured to fold toward one another until they come into abutment with one another to limit movement.  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 21 April 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The disclosure about the side view of the device is new matter as there was no previous discussion of the specific location of the various components related one to the other, except with respect to prior art indicators, thus the relationship of the components in a side view as now disclosed would constitute new matter as the previous arrangement of the components or the relationship of the components one to the other was never explicitly disclosed prior to the filed amendment. Further, the wedge shaped taper not being a cut out is new matter as that was never previously disclosed and the figures appear to show a cut out as it is not clear how a wedge would not be a cut out.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 22-24 are objected to because of the following informalities:  Claim 22 is not a “new” claim, it is an amended claim.  Claims 23 and 24 are previously presented, not new.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “taper” in claim 21 is a relative term which renders the claim indefinite. The term “taper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The issue with the term taper is that claim 11 discloses a separating region having perforations. A perforation is a gap or a hole. A taper would be connected at some point; thus, the separation region cannot be a tapering portion, which would be connected at some point at an apex of the taper, and have perforations, thus claim 21 seems to be a contradiction to claim 11 as filed.  Since claim 22 depends from claim 21, then claim 22 would be indefinite as well. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13, 16-20, 23, and 24 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallrafen (U.S. Patent Number 5,442,865). Wallrafen discloses a position sensor has an electrically non-conductive substrate with a resistance layer and a conductor track serving as a potentiometer tap arranged parallel thereto, and a second, electrically conductive substrate. At least one substrate is of resilient construction, and at least one of the substrates has a soft-magnetic layer. A magnet is mounted for guidance in the direction of the conductor track, and is located at a constant distance away from the conductive track. The two substrates are spaced apart at a distance allowing contact to be produced under magnetic action. The resistance layer and the conductor track each have structural parts which engage alternately into each other along a path of movement of the magnet (Please see the abstract).
With respect to claim 11, Wallrafen discloses and illustrates a filling level indicator for determining a filling level in a tank, comprising: a resistor network (3); a contact element that is arranged to be spaced apart from the resistor network (9); a magnetic element configured to be movable relative to the resistor network (6); a contact region of the contact element formed by a planar tape-shaped element and configured to be deflectable by the magnetic element (9a), wherein an electrically conductive connection between the contact region and the resistor network is produced by deflection of the contact region, wherein the contact region has a multiplicity of contact portions which are spaced apart from one another in the circumferential direction and which are arranged so as to be mutually adjacent, wherein the multiplicity of contact portions are laterally separated from one another by separation regions, wherein the separation regions have a material thickness which is reduced by comparison with a remaining contact region, wherein the separation regions have a thickness greater than zero, at least in parts, wherein the separation regions have perforations, by which a respective connecting surface between two mutually adjacently arranged contact portions is reduced (see the foil 9 and the contact regions 9a, which have perforations as shown in figure 2.  See the summary of the invention section as to how the sensor works and how there is an electrical contact made between the resistance layer and soft magnetic layer with flexible bars to increase sensitivity and to improve local resolution).
With respect to claim 13, the filling level indicator as claimed in claim 11, wherein the separation regions are formed as predetermined bending regions is disclosed as the foil structure is disclosed as flexible, thus bending regions are disclosed.
With respect to claim 16, the filling level indicator as claimed in claim 11, wherein the contact region is segmented by the separation regions is illustrated in Figure 2 with the magnetic foil 9 and components 9a being separated.
With respect to claim 17, the filling level indicator as claimed in claim 11, wherein a deflection of an individual contact portion or of a respective contact portion and contact portions arranged directly adjacent thereto toward the resistor network is produced by a magnetic force of the magnetic element, wherein at most only one contact surface of the resistor network is simultaneously electrically contactable by deflected contact portions is disclosed as the design is specifically disclosed to be done to increase sensitivity and resolution. 
With respect to claim 18, the filling level indicator as claimed in claim 11, wherein the separation regions of the contact region are produced by cut-outs on at least one of: a surface facing the resistor network and a surface facing away from the resistor network is illustrated in Figure 2 with the magnetic foil 9 and components 9a being separated. 
With respect to claim 19, the filling level indicator as claimed in claim 11, wherein the separation regions are formed by an elastomer, wherein the elastomer interconnects respective contact portions directly adjoining a respective separation region is disclosed as a flexible foil is disclosed.
With respect to claim 20, the filling level indicator as claimed in claim 19, wherein the contact portions are connected in an electrically conducting manner by electrically conductive structures over the separation regions formed from an elastomer is disclosed as a flexible foil is disclosed.
With respect to claim 23, the filling level indicator as claimed in claim 11, wherein the separation regions are configured as joints is disclosed in view of figure 2 as the foil structure shows separation regions configured as joints.
With respect to 24, the filling level indicator as claimed in claim 11, wherein the separation regions are predetermined bending regions is disclosed in view of figure 2 as the foil structure is disclosed to be flexible and thus bends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallrafen.
With respect to claim 14, the filling level indicator as claimed in claim 11, wherein the multiplicity of contact portions are connected to one another by the separation regions in a manner of film hinges is not explicitly disclosed, the foil which is disclosed is deemed to be a functional equivalent to a film and thus one of ordinary skill in the art would be able to use a thin film, so long as magnetic, in order to perform a similar function and is thus deemed to be a functional equivalent to the features as claimed. 
With respect to claims 21 and 22, while the specific wedge shape is not explicitly disclosed, the flexible foil disclosed is capable of various motions and movements and thus the flexible foil is deemed to be a functional equivalent to the features as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



May 9, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861